Citation Nr: 0001754	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  96-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for residuals 
of back surgery.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to July 
1964.  

The current appeal arose from an August 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The RO denied entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 for residuals of back surgery.

The Board remanded the case to the RO for further development 
and adjudicative action in August 1997.

In January 1999 the RO affirmed the denial of entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 for residuals of back surgery.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Special VA and private examinations and medical opinions 
and diagnostic work-ups fail to clinically confirm the 
presence of an additional organic orthopedic or neurologic 
pathologic process or aggravation of a pre-surgical organic 
spinal process resulting from spinal surgery by VA in October 
1992. 

2.  Private and VA medical evidence of record uniformly tends 
to suggest discernable findings of additional disability 
resulting from VA surgery in October 1992 based on 
aggravation of an existing pre-surgical psychiatric process 
more appropriately classified as a pain disorder associated 
with psychological factors affecting medical condition. 


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on additional organic 
orthopedic and/or neurologic disability or aggravation of 
pre-surgical spinal disability resulting from VA spinal 
surgery in October 1992 have not been met.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1999).  

2.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on aggravation of a 
pre-surgical psychiatric process more appropriately diagnosed 
as a pain disorder associated with psychological factors 
affecting a medical condition resulting from VA spinal 
surgery in October 1992 have been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pertinent evidence of record includes a statement dated in 
January 1991 from RDL, M.D., in which he noted the veteran 
requested the State Industrial Insurance System (SIIS) to 
reopen his back claim.  It was noted as history with respect 
to claim 1, that the veteran was injured on August 28, 1985 
when a machine exploded, jamming him in the abdomen forcibly.  
The veteran felt paralyzed and could not move.  Dr. RDL noted 
following the veteran from July 8, 1986 through July 13, 1987 
for low back pain, abdominal pain and left leg pain.  He 
believed the veteran had had a lumbar plexus contusion due to 
a direct blow.  Over time, the veteran gradually improved.  A 
transcutaneous electrical nerve stimulating (tens) unit 
helped and he was using it intermittently when last seen in 
July 1987.

In February 1987 the veteran returned to duty as an operator.  
He seemed to do reasonably well but his back pain was 
aggravated with the jarring and activity.

Dr. RDL noted seeing the veteran with respect to claim 2 
involving a second industrial accident in August 1988.  It 
was noted that he had fallen while working for Granite 
Construction Company.  He had immediate severe low back pain 
radiating down his left leg.  These symptoms had been 
persistent since this injury.  He noted seeing the veteran 
for one visit on September 27, 1988.  Dr. RDL felt that the 
veteran's symptoms were similar to his prior injury and this 
had been exacerbated by his fall.  X-rays on that date 
suggested isolated disc resorption at L5-S1.  He felt the 
veteran had a discogenic type syndrome. 

It was noted that the veteran did not return to work because 
of ongoing symptoms of pain in the back radiating down the 
left leg.  On January 17 1991, SK, D.C., was seeing the 
veteran and referred him to an orthopedist since he felt the 
veteran might have a herniated disc, and recommended an MRI 
and possible surgery.  

Dr. RDL's discussion shows that he had been struck with the 
veteran's symptoms of chronic pain, present both day and 
night, relieved only 30 percent with lying down.  He was 
noted to have radiating pain down the left lower extremity, 
into the foot area.  He found a position at night by placing 
a pillow under his back and under one of his legs, and lying 
very still, and this relieved about 30-40 percent of his 
pain.  He was unable to do weight bearing for longer than 5 
to 10 minutes before changing position.  Any bending or 
lifting was intolerable.

On objective examination, the veteran was noted to be 
limping.  On standing he was noted to list to the left with 
the left leg unweighted.  He was tender to light touch over 
the lumbosacral area, left buttock, and left sciatic notch.  
On range of motion testing flexion was to 20 degrees, 
extension was to 0 degrees, lateral flexion was to 10degrees 
on the right and to 20 degrees on the left.  Rotation was 30 
degrees on the right and 30 degrees on the left.  On motor 
testing, toe lift was noted as 5/unable on the left.  
Anterior tibials, peroneals, and extensors were 5/4 with 
give-way secondary to pain.  Give way of quadriceps 
bilaterally was recorded.  Hamstrings were reported at 5/give 
way secondary to pain.  Sensation testing revealed a stocking 
decreased in the left extremity.  A positive Lasegue's was 
noted.  

Flip produced low back pain with testing on the left.  Solo 
Hall sign produced left low back pain.  Straight leg raising 
was positive.  Pulses were weak but equal.  

Impression was SIIS (Claim 1) in 1985 lumbar plexus 
contusion, gradually improving through 1988, but with the 
veteran able to return to work in 1987 with intermittent use 
of a TENS unit and SIIS (Claim 2) probable discogenic 
internal disc disruption syndrome or possibly lumbar isolated 
disc resorption syndrome, probably related partially (50 
percent) to the first injury and partially (50 percent) 
related to his second injury.  

A multidisciplinary summary dated in May 1991 was submitted 
by GPK, M.D., GS, M.D., and RH, M.D., of SpineCare Medical 
Group, Inc.  It was noted that the veteran was referred by 
SIIS and Dr. RDL for a multidisciplinary evaluation.  He was 
seen in the Initial Team Intake Conference.  He had a history 
of a prior industrial injury and this was reviewed in the 
prior medical records.  The veteran's history, prior medical 
records, and prior X-rays and scans which were available were 
all reviewed in the Initial Team Intake Conference and were 
reviewed separately.  It was noted that these would not be 
discussed here further.  A physical examination was then 
carried out by Team members and was included in a separate 
report.  He was followed on a regular basis by the Team 
members during three days at SpineCare.

The summary of testing indicated that the veteran was seen by 
Physical Therapy.  The personnel there noted he had had 
extensive treatment in the past including a functional 
restoration/pain management program several years earlier at 
Mills Hospital in San Mateo, CA.  They noted that he was 
quite pain inhibited, walked with a cane, and showed marked 
limitation in range of motion.  They felt that his effort was 
inconsistent and inappropriate in terms of his ability to 
tolerate activity. 

Dr. GS from Internal Medicine and Pain Management noted that 
the veteran's primary symptoms were those of low back pain.  
Although he had some leg symptoms, these were a minor 
component in comparison with the severity of his back 
symptoms.  

Dr. GS did not feel that the medical issues were a major 
concern at the present time as to any source for the 
veteran's back symptoms.  The veteran used Sinequan and this 
appeared to be appropriate.  He recommended continued 
avoidance of narcotic medication.

It was noted the veteran was seen by Dr. GPK from Physical 
Medicine and Rehabilitation.  He noted that Dr. CH had 
carried out electrodiagnostic testing approximately four-to-
six weeks earlier, and did not feel that any repeat 
electrodiagnostic testing would be of value.  Dr. GPK felt 
that, given the multilevel abnormalities and findings 
involved, the primary back pain, and his response to blocks 
and lack of findings on electromyography (EMG), significant 
improvement with surgical treatment was likely to be of 
limited benefit.

It was noted that a Brevital examination was carried out by 
the Anesthesia Department.  The veteran's pain was felt to be 
70 percent central and only 30 percent peripheral.  Bilateral 
L5 selective nerve root blocks were carried out on May 16 and 
repeated on May 17.  There was uncertainty on the first day 
as to whether there had been a really good anesthetic phase 
to the injection.  It did reproduce his leg pain on the left, 
and low back pain.  On the first series of injections there 
was no relief whatsoever of back pain and about 30 percent 
relief of the left leg pain.  On the repeat set there was 
about 20 percent relief of back pain and temporary but very 
dramatic relief of leg pain.

Because of the veteran's severe complaints of back pain, 
lumbar facet blocks were carried out on the left at L3-4, L4-
5, and L5-Sl.  There was some partial reproduction at L3-4 
and L4-5, and exact reproduction at L5-Sl, but only minimal 
relief of the symptoms during the anesthetic phase.  It was 
therefore felt that treatment primarily directed toward the 
facet joints was unlikely also to be of significant benefit.

Dr. RH felt the veteran needed continued psychiatric support.  
He noted that the veteran had been through a prior pain 
program. 

A computerized axial tomographic (CAT) scan with multiplanar 
reformatting showed diffuse osteophytes moderate to severe on 
the right, and severe on the left at L5-Sl, causing 
intervertebral canal stenosis.  At L4-5 there was a broad-
based disc protrusion.  At L3-4 there was degenerative disc 
disease and again a protrusion.  Lumbar flexion-extension 
films showed degenerative changes at the thoracolumbar 
junction and there was no increased motion on flexion-
extension films at any of the lower lumbar levels.  Prior 
discograms were reviewed showing multilevel degenerative 
changes at L3-4, L4-5 and possibly at L5-Sl, though the dye 
was not visualized as well on the X-rays re-reviewed on this 
level.  Pertinent impressions were multilevel degenerative 
disc disease; intervertebral canal stenosis, primarily at L5-
Sl without evidence of radiculopathy and psychological 
factors affecting physical illness. 

The discussion revealed that as noted by Dr. RDL in his last 
report, and as stated by Dr. CH, the veteran was a very 
guarded candidate for any kind of multilevel spinal surgery.  
He had discogenic abnormalities at three levels, but also had 
degenerative changes at the thoracolumbar junction on plain 
films, suggesting there may be significant disc abnormalities 
at the upper levels contributing to his back pain as well.  
The physicians opined that it was highly unlikely that there 
would be significant long-term relief, given the great risk 
involved in carrying out multilevel spinal fusion for 
discogenic problems.

It was noted that the veteran's symptoms were primarily low 
back pain in nature, and although he had significant spinal 
stenosis at L5-Sl, they were unable to give any significant 
relief of his symptoms with multiple attempts at selective 
blocks, as well as with prior epidurals that had been noted 
involving these nerve roots.  Significant relief of his 
overall pattern of pain from even simple decompression 
therefore would likely be of little benefit at the present 
time.  There was no evidence on clinical examination to any 
significant degree, and on the extensive electrodiagnostic 
testing done recently, to suggest there was an ongoing 
radiculopathy with evidence of nerve root involvement.  
Surgery for this was therefore not considered to be 
particularly beneficial at the present time.  

In addition, there was no frank instability noted to suggest 
that any kind of stabilizing procedure would likely be of 
benefit to the veteran.

It was noted that the physical therapy staff felt it was very 
difficult to sort out any functional limitations on the 
veteran, given the difficulty he had and the marked pain 
behavior and restriction in motion in attempting to even 
begin to evaluate his movements and activity level.  In terms 
of conservative treatment other than his maintaining an 
independent home exercise program, there was likely little 
else to offer him.  He had had comprehensive treatment and 
conservative care in the past. There was evidence of 
functional overlay based on the strong long standing history 
of psychological problems, and the ongoing testing which 
showed a 70 percent response centrally on Brevital testing.  
He appeared to have had some deterioration in his condition 
based on the records available to review since his case was 
closed previously on July 10, 1989.  It had not however 
reached the point where medical treatment at the present time 
was likely to make any substantial improvement.  It was noted 
that avoidance of long-term use of narcotics was recommend.

I was not anticipated at the present time, given what had 
been seen, that the veteran would be able to work as an 
Estimator full-time.  Physical limitations would involve the 
need to change positions on a regular basis every 30-60 
minutes, and avoidance of activities requiring prolonged 
lifting or stooping, or activities involving carrying or 
lifting weights of more than 15-20 pounds on an occasional 
basis.  The Function Capacity Evaluation done on November 27 
1990 also suggested inconsistencies and an invalid effort, 
but based on all findings involved, the veteran could go back 
to his job restricted to no more than four hours per day at 
the present time.  As he became more acclimated to this, the 
potential for him to go to higher levels of activity given 
the potential for some improvement on a long-term basis may 
exist.

A VA hospital summary in April 1992 referred to low back pain 
secondary to degenerative joint disease.  

In a statement dated in May 1992, JCR, M.D., Medical 
Director, Auburn Pain Rehabilitation Medical Center, noted 
reviewing the veteran's record dating back to the injury in 
1988.  He also reviewed the evaluation from SpineCare in 
depth and offered additional thoughts.  He noted the 
radiology report in May 1991 had revealed mild narrowing of 
the L1-2 disc, some bridging at L2-3 and L3-4 and narrowing 
at L-5.  There was also noted to be marked narrowing at L5-S1 
with anterior osteophyte formation and vacuum phenomena.  
Previous reports showed moderate involvement at L5-S1 without 
marked changes.  A CT discogram  in early 1991 showed an 
osteophyte possibly compromising the left L5 nerve.  The 
veteran was noted to have significant left lower extremity 
pain.  It was noted that it appeared previous studies 
revealed no nerve root or foraminal compromise.  

It was noted that between August 1989 and May 1991, changes 
had occurred in the spine.  It was noted that left untreated 
over a period of less than two years, observable changes were 
shown.  He opined that the veteran was not clearly in a 
permanent and stationary status.  He noted that his own sense 
of the case was that the veteran was showing radiologically 
more rapid deterioration over time and clearly was not 
improved functionally to the point where he could enter the 
work force.  He noted it could be useful in such cases to 
readdress the failures of the past treatment and consider 
either the aggressive-conservative approaches or consider 
further surgical approaches.  

After reviewing the radiologic record Dr. JCR opined that the 
veteran's deterioration was more rapid than one would expect 
and merited evaluation by reputable and yet aggressive 
orthopedic surgeons.  It was noted that the veteran appeared 
motivated and wished to return to a productive type capacity.  

In September 1992, DFV, M.D., noted that he had the 
opportunity to see the veteran at that time.  It was noted as 
history that in August 1988 the veteran had fallen off some 
heavy equipment, injuring his low back.  He had been through 
extensive evaluation and work-ups in the past, including 
evaluation by SpineCare, who felt that the veteran would not 
be helped by surgery.  He apparently got back to work for 
about six weeks, but could not tolerate it.

The veteran's main complaint was back pain with bilateral leg 
pain, worse on the left than on the right.  He was noted to 
have described good radicular distribution of his pain in a 
typical L5 distribution, posterolateral thigh, curving 
anteriorly to the anterolateral aspect of the leg to the 
dorsum of the foot.  He stated his left leg was more 
bothersome than the right.  It was worse with standing and 
sitting.  The legs bothered him as often and equally as 
severe as his low back.  

It was noted that the veteran had had a number of studies-
magnetic resonance imagings (MRIs) four years earlier, 
diskograms, and most recently, in April, he had a myelogram 
and post-myelogram CT at the VA Medical Center (MC).  Dr. DFV 
noted he had the opportunity to review these records.  There 
was no central canal stenosis; however, the L5-Sl disk was 
quite degenerated and he thought the veteran had bilateral 
foraminal stenosis of his exiting L5 roots.  He noted a lot 
of vacuum disk phenomenon, disk space narrowing at L5-Sl, but 
the disks above really did not appear to be that bad.

It was noted that there was an interesting evaluation from 
Dr. JCR, M.D., Medical Director of the Auburn Pain 
Rehabilitation Medical Clinic, from which the veteran sought 
consultation and evaluation in May of 1992.  Dr. DFV agreed 
with Dr. JCR.  He felt the veteran may, indeed, be a 
candidate for surgical intervention.  He had noted some 
changes in the veteran's X-rays over the years.

On physical examination the veteran was in no acute distress 
unless he started getting up and walking around.  He had 
severe low back pain and tended to give way with certain 
movements.  A fair amount of paravertebral muscle spasm and 
tightness was noted.  On motor examination he generated good 
power to 5/5.  It was not a rackety, give away type weakness 
often seen with hysteria.  Knee jerks were 1+ and ankle jerks 
were 1+, with Jendrassik's maneuver.  Sensory examination was 
not strictly anatomical, with patchy areas of hypalgesia.  
Straight leg raising produced back and buttock pain.  
Assessment reflected that the veteran had lumbar spondylosis 
with severe disk degeneration at L5-S1.  It was also felt 
that he probably had a bilateral L5 radiculopathy.

It was noted that the veteran had not responded to any other 
forms of treatment, rest, medication, and physical therapy, 
and DR. DFV agreed with Dr. JCR that a surgical option was a 
viable one in that the veteran would have a reasonable, at 
least 50 percent chance of some benefit by doing bilateral L5 
root decompression which would involve mainly decompression 
on the foraminotomies.  However, because of extensive 
degeneration at this level, it was felt the veteran should 
probably have a simultaneous fusion at L5-S1.  Dr. DFV did 
not think the upper disks needed any surgical intervention.

It was noted again that the veteran described a good 
radicular pain syndrome, and had the findings on his studies.  
The veteran's claim had been going through SIIS and he 
apparently had scheduled a second opinion in October 1992.  

At this point, it was Dr. DFV's recommendation that the 
veteran have an MRI of his lumbosacral spine, orthopedic 
evaluation, and likely a combined effort, decompression of 
his bilateral L5 roots and fusion at L5-S1.

It was noted that the veteran had had an EMG performed 
recently which apparently did not show any evidence of 
radiculopathy which was not uncommon with foraminal stenosis.  
Dr. DFV's overall impression after speaking with the veteran 
in the office was that he was not malingering, but had a 
genuine problem and, again, could be considered a candidate 
for surgical intervention.

The veteran underwent a period of hospitalization by VA from 
October 14, 1992 to October 26, 1992.  It was noted as 
history that he had low back pain for approximately 4 years 
with occasional pain radiating to his left leg.  He stated 
that he was in his usual state of health until a fairly 
recent fall which was associated with increase in his low 
back and leg pain.  He stated that the pain in his back 
currently radiated from the anterolateral thigh into the 
great toe bilaterally.  He stated that his legs gave out on 
him occasionally and he felt numb all over especially in the 
region of his pain.  He gave no history of bowel or bladder 
problems and no history of true weakness. 

It was noted as social history that the veteran was formerly 
employed as a construction worker who went back to school for 
engineering, had worked on and off for the past 4 years 
secondary to pain and was currently on welfare which he did 
not like.  He decided to get back to an active full life and 
stated that he desired to work again.  

On physical examination the veteran was described as a well-
nourished and well-developed individual in no acute distress.  
His vital signs were stable on admission and his general 
physical examination was basically unremarkable.  
Neurologically, he was awake, alert and oriented and the pain 
appeared to be somewhat out of proportion for the activity in 
that he was asked to do on motor examination which revealed 
normal bulk and tone with a great deal of give-way weakness 
in all groups. When he was pushed he had 5/5 in all muscle 
groups.  Sensory examination was decreased to sensation, 
bilaterally in the entire leg which was also felt to be 
somewhat on the elaborated side.  Deep tendon reflexes were 2 
plus throughout except for the ankles.  They were 1 plus 
bilaterally.  He was able to walk on his heels and toes and 
had positive straight leg raising bilaterally.

Impression at the time of admission was a 48 year old 
individual with low back pain and what appeared to be L5 
radiculopathy although the veteran's examination was quite 
elaborated on.  His story was c1assic for L5 radiculopathy 
even though he had no motor weakness changes as this still 
represented bilateral L5 radiculopathies and he should be 
worked with an MRI scan to rule out either a disc or 
neuroforaminal narrowing or possible stenosis.

While hospitalized the veteran underwent an MRI scan which 
revealed that he had bilateral neuroforaminal narrowing with 
the L5 nerve root.  The films showed no evidence of 
spondylolysis.  It was essentially decided that a fusion was 
not indicated.  However, after a careful review of all the X-
rays, CT and MRI scans, the VA neurosurgeons found that the 
veteran was suffering from lateral recess stenosis 
bilaterally with compression of both L5 nerve roots.  

Based on these clinical findings, the VA neurosurgeons 
determined that the veteran would benefit from surgical 
decompression.  On October 23, 1992, VA physicians performed 
a partial L4 and L5 laminectomy with release of the lateral 
recess, medial facetectomy and foraminotomy at L4-L5.  The 
medical records also document that the veteran was informed 
of the nature of the proposed surgical procedures, as well as 
the indications, associated risks, complications or side 
effects, and reasonable alternatives, but still consented to 
the operation.

The veteran tolerated the procedure well and was taken to the 
recovery room in stable condition.  His postoperative course 
was basically unremarkable.  At hospital discharge, he was 
stable, afebrile and ready for discharge.  He was ambulating 
without assistance and felt markedly improved and was very 
happy with the surgical results.  Impression reflected a 48 
year old individual who had bilateral foraminal stenosis with 
lateral recess stenosis at L5.  He tolerated his operative 
procedure and was presently stable and ready for discharge.  
At discharge, he was given medication for pain. 

In a statement dated in November 1992, JRR, M.D., an 
orthopedic surgeon, noted that he was requested to review all 
of the available medical records concerning the veteran.  He 
noted reviewing two inches of medical records which included 
the report from Dr. DFV of September 1992.  He also reviewed 
the report from SpineCare Medical Group.  He noted reviewing 
the VA medical records from the veteran's recent surgery in 
1992 as well as a pain rehabilitation medical report.  The 
following questions were addressed; (the term "the veteran" 
is substituted for the veteran's name).

"1.  Do you feel it is necessary to 
physically evaluate the veteran to 
address our questions from our letter of 
October 6, 1992?  In that letter you 
questioned whether the veteran's 
industrial condition had worsened since 
claim closure of July 10, 1989.  I find 
no evidence in the medical records 
available to me of a worsening of the 
veteran's condition.  
This was based on the fact that EMGs 
continued to be normal and there were no 
anatomically based neurologic findings or 
symptoms.  However, a question that is 
not answered in the medical record is 
whether the intensity of the veteran's 
pain and the amount of disability as a 
result have increased in that interval of 
time.  It would be necessary to question 
the veteran directly on 'this as I do not 
see this commented on in the medical 
records.  In summary, there is no 
objective evidence in the medical record 
that his pain worsened, however, I do not 
have the veteran's own statement as to 
whether his pain and disability increased 
in that interval.  

2.  From the VA records from his recent 
surgery do you see any emergent necessity 
for this surgery?  In regards to this 
question I did not see any evidence in 
the VA medical records to document a 
progressive neurologic deficit, loss of 
bowel or bladder, or intractable pain 
which would require emergent surgery.  In 
addition, after reviewing Dr. DFV's 
evaluation of September 16, 1992, which 
occurred shortly before this surgery, 
there was no mention of an emergent need 
for surgery.

3.  Should the claim be opened for 
medical benefits?  My understanding is 
that the claim should be reopened if 
there is a worsening of the claimant's 
condition and if there are medical 
treatments available for that condition.  
As discussed above, there was no 
objective evidence for worsening of his 
condition.  I agree with Dr. DFV that 
there is an anatomical basis for this 
veteran's pain, and that is a result of 
internal disc disruption and degeneration 
at 5-1 along with foraminal stenosis 
bilaterally at 5-1.  

In reviewing the medical records this is 
consistently the diagnosis that was 
arrived at.  However, previous examiners, 
prior to Dr. DFV, have recommended 
against surgery and this seems to have 
been based upon patient's abnormal pain 
behavior and psychiatric factors which 
made him a poor candidate for surgical 
treatment.  In some cases after a 
prolonged effort to treat the pain 
behavior and psychiatric problems, if 
there is no improvement in the patient's 
functional capacity, then it becomes 
reasonable to consider the surgical 
treatment of the underlying physical 
disorder.  This may have been the case.  

Dr. DFV certainly felt that the patient 
was a reasonable surgical candidate.  I 
can not answer whether he was in my 
opinion a surgical candidate because the 
interview of the patient and examination 
is critical in that regard. As you know, 
I did not have the opportunity to examine 
the veteran preoperatively and 
examination now postoperatively would be 
unable to answer that question.

4.  Are his current symptoms 
preoperatively industrially related?  My 
understanding of this question is that 
you are asking whether the symptoms which 
he complained of preoperatively were 
industrially related.  I believe that his 
preoperative symptoms were industrially 
related and this is based upon review of 
medical records from Dr. RDL which 
indicates that the patient was having 
symptoms which were similar, if not 
identical, to his preoperative symptoms 
following his initial industrial injury 
SIIS claim 1 in 1985. 

It is also noted that he complained of 
the same symptoms on an ongoing basis and 
these symptoms were exacerbated following 
the second SIIS claim of August 10, 1988.  
His preoperative symptoms were probably 
related to both of these claimed 
industrial accidents and there is a case 
for apportionment.  Dr. RDL has 
previously apportioned 50 percent for the 
first injury and 50 percent to the injury 
of August 10, 1988.  There is no 
reporting in the medical record to 
indicate that there were any significant 
injuries occurring since August 10, 1988 
and once again I did not see any 
significant change in his symptoms or the 
addition of any new symptoms since August 
10, 1988.

Based upon the excellent evaluations in 
the medical record from Dr. RDL, Dr. DFV, 
and Spine Care I would expect that the 
veteran would continue to have 
significant back pain.  He may be 
relieved of his leg pain on a temporary 
basis.  I would not expect to see a very 
significant change in the veteran's 
functional capacity or in his state of 
employment.  Of course, the interesting 
fact about this case is that we do not 
really need to speculate as the operation 
has already been performed and now we are 
in a position of being able to observe.

In general, I would expect that an 
individual undergoing this type of 
surgery would be permanent, stationary, 
and ratable 3-6 months postoperatively. 


A February 1993 state department administration decision 
denied the veteran's industrial insurance disability claim 
concluding that the evidence showed the veteran's industrial 
injury had reached a medically stable status and no further 
treatment would have been indicated.  It was noted that the 
dramatic change in the veteran's current medical condition 
was the result of VA's unauthorized surgery.

In a statement dated in July 1993, PSH, M.D., noted that the 
veteran presented a difficult case with a very long and 
extensive history.  The veteran was noted to have arrived in 
the office with records approximately three inches thick and 
X-ray files from multiple locations.

It was noted that the veteran's history apparently dated back 
to 1988.  He was working at a construction site for Granite 
Construction.  He had a spine injury at the tine.  He stated 
prior to the time of his back injury with Granite he had 
never had problems with his spine nor was there any' 
intervening history of back injuries since the time of his 
injury.  In short, it appeared that his industrial injury was 
the source of his ongoing difficulties and problems.  He was 
apparently sent through a variety of treatment techniques 
including spinal rehabilitation and vocational rehabilitation 
following his injury.  His industrial claim was eventually 
closed.  He had an evaluation at Spine Care.  His SIIS claim 
was closed in 1989 and the veteran stated he had 14 appeals 
going on and had been refused reopening by SIIS throughout 
this period of time.  He became desperate with his pain and 
disability. 

It was noted that the veteran sought treatment through the VA 
system.  Surgery was completed in October 1992.  Apparently, 
he had an evaluation by an orthopedist as well as a 
neurosurgeon.  The veteran noted that a fusion was 
recommended but a decompression was done and the fusion was 
not completed in 1992.  He stated that the operation improved 
his left leg pain somewhat, but his back pain was persistent 
and since that time he had also developed right-sided sciatic 
symptoms.  He complained of bilateral weakness in his lower 
extremities with inability to extend and flex his toes and 
feet.  He complained of pain radiation into his lower 
extremities, worse on the left than on the right.  He had not 
had urinary control prob1ems thus far but he had complained 
of some melena.  


At times he used a wheelchair.  It was felt that the veteran 
that was totally disabled secondary to his chronic back pain 
and bilateral lower extremity complaints. 

On physical examination the veteran was noted to have had a 
healed midline scar present posteriorly.  His gait was 
extremely antalgic.  He walked with his knees flexed on both 
sides and could barely get from his wheelchair to the 
examining table.  Straight leg raising bilaterally was 
positive, both sides at 40 degrees, producing back pain, 
buttock and calf pain.  Motor evaluation was a little 
difficult to interpret due to his pain.  There was some give 
and go weakness but the examiner thought that the veteran had 
weakness of the gastrocsolei, bilaterally, graded 4/5, 
possibly tibialis anterior.  Sensory evaluation showed S1 
patterns bilaterally.  Knee jerks were symmetric bilaterally.  
Ankle jerks were bilaterally absent.  No clonus was present.  
Babinski was negative.

It was noted that lumbar spine X-rays had been reviewed 
showing significant degenerative changes and disc space 
narrowing at the L5-S1 level with somewhat less impressive 
findings more proximally.  It was noted that a report dated 
January 26, 1993 showed foraminal stenosis at L5-Sl with 
postoperative changes at L4-5 and L5-S1.  There was disc 
bulging at L3-4.  He also stated that a myelogram, CT, and 
discogram were completed through the VA system during the 
prior year.  A copy of that report or the findings was not 
available.  Impression was failed back syndrome with 
foraminal stenosis and multiple level discogenic pain.  

The examiner noted that he needed to see the results of the 
claimed myelogram and CT scan, and discography that were 
done.  That would essentially tell the examiner most of what 
he needed to know with respect to making surgical 
recommendations.  If those were complete, then no further 
testing would be necessary and he could render a complete 
opinion.  If those were incomplete, then formal discography 
and CT would be required. 


The examiner noted telling the veteran he had a very 
difficult problem.  He could not guarantee the veteran 
success with surgery but under the circumstances due to the 
severe levels of disability, most likely surgery should be 
offered to him assuming these tests were positive.  This most 
likely would require a multiple level fusion as well as 
decompression.

A September 1993 comprehensive evaluation report from Spine 
Care it was noted that the veteran was seen at that time upon 
referral from SIIS.  He had been seen at Spine Care on a 
previous occasion as part of a multidisciplinary evaluation 
completed in May 1991.  At that time he was noted to have 
multilevel degenerative disc disease, some stenosis without 
evidence of radiculopathy at L5-S1, and was felt to have 
psychological factors affecting physical illness.  He was 
felt to be a poor surgical candidate.

The veteran presented for the examination with essentially 
severe complaints of pain in the back and both lower 
extremities.  He was in a wheelchair.  He reported that his 
pain was constant, with feelings of numbness and weakness in 
the legs.  He was extremely uncomfortable in all areas.  He 
reported that his pain grew worse with standing, sitting, 
bending, moving in any direction, driving, coughing or 
sneezing.  His only tolerance for activity was when he had 
his brace on and was in the wheelchair.  He had found some 
relief with the use of the brace, as well as with the 
transcutaneous electrical nerve stimulating (TENS) unit, but 
all other modalities he had found essentially not helpful.

It was noted that after the veteran was last evaluated at 
SpineCare in May 1991 he began to get considerably worse.  He 
then decided on his own to go to the VA Hospital and was also 
seen by a Dr. JCR, who ran a pain clinic in Auburn.  He 
stated the Veteran's Hospital in Reno sent him to Dr. DFV as 
a consultant and he was referred to the hospital in San 
Francisco.  There he underwent lumbar spinal surgery without 
fusion.  He stated the orthopedist who saw him thought that 
he should have a fusion.  He was operated on by the 
neurosurgeon and stated that a fusion was not done.  Since 
then, the veteran had been dramatically worse.  

The veteran had also been seen since then by a physician at 
the VA Hospital in Palo Alto.  It was stated, according to 
the veteran, that if the brace helped then a fusion could be 
considered.  He had undergone some electrodiagnostic testing 
recently.  Currently, as noted, he was in a wheelchair and 
had had home nursing care essentially 24 hours a day since 
his surgery.  He felt he had been getting particularly worse 
since June of 1992.  He started to fall, primarily due to 
problems in his left leg.  He stated the right leg began to 
bother him postoperatively upon his return home after 
surgery.

On physical examination the veteran was in a wheelchair and 
sat bent forward.  He was unable to walk without assistance.  
Range of motion was untestable.  Deep tendon ref1exes were 2 
to 3 plus in the lower extremities and equal for patellar and 
ankle jerks.  Babinski's were absent.  There was no clonus.  
Sensation was intact throughout the lower extremities to 
light touch.  Motor examination appeared grossly intact with 
no change in tone.  There was give way pain inhibited type 
weakness.  Straight leg raise was untestable due to pain.  
The calves were measured at 38 centimeters (cm) bilaterally 
when measured 8 cm below the tibial tubercles.

It was noted that a CT myelogram of April 1993 showed 
multilevel posterior protrusions greatest at L3-4 and also at 
L4-5 and L5-Sl.  No nerve root compression was identified, 
though there was some intervertebral narrowing at LS-Sl. 
Postoperative changes were noted at the L4-5 and L5-Sl 
levels.  An MRI of January 1993 showed multilevel 
degenerative disc disease with degenerative changes at all 
levels and probable intervertebral narrowing at L5-S1.

It was noted that there were extensive prior records which 
were available and reviewed.  These included a comprehensive 
file with reports from VA and private physicians.  Impression 
was multilevel painful lumbar degenerative disc disease, 
psychological factors affecting physical illness, as 
previously described in a multidisciplinary evaluation of May 
1991 and status post lumbar laminectomy and diskectomy 
without fusion at L4-5 and L5-Sl.




In the reported discussion it was noted that unfortunately 
the veteran, by undergoing the operation at the VA Hospital 
in San Francisco, experienced the result feared would come to 
pass when he was seen previously in May of 1991.  It was 
noted then that specific recommendations were made against 
surgery, as it was felt that the prognosis for improvement 
versus the potential for harm would work against the veteran.  
It was felt that pain management was simply all that could be 
accomplished.  Unfortunately the veteran was currently in a 
much more difficult situation.  It was noted that what was 
somewhat difficult to sort out was whether or not in fact 
there was a worsening of the veteran's underlying medical 
condition or worsening of his chronic pain syndrome, which 
took on a life of its own.

It was noted that the veteran's neurologic examination 
appeared to be relatively stable and the electrodiagnostic 
testing done at the VA Hospital in August 1993 described a 
probable remote right L5 radiculopathy.  A review of the 
testing suggested that there was little if anything 
neurologically abnormal.  There was no atrophy.  Reflexes 
were normal, as was sensation.  The weakness noted was pain 
inhibited.  

It was noted that unfortunately the veteran was probably also 
in a position where there was a relative amount of 
instability of the lumbar spine superimposed on the chronic 
underlying problem that was previously noted.  This was going 
to make treatment of the veteran extremely difficult now that 
the surgery had been done.  The veteran did report some 
improvement in the brace, which suggested to some degree that 
a fusion might be helpful, but he was undoubtedly considered 
a high risk for failed surgery once again.

It was noted that the examiners would attempt to answer the 
questions posed to them in a September 1993 letter from a 
member of the SIIS as follows:

1.  We did review the VA medical records 
prior to the October 1992 surgery.


2.  His current problems began with his 
industrial injury of 1988, but had 
reached a medically stable status, and no 
further treatment would have been 
indicated as the result of that, from our 
review of the records.  I did not see 
anything in Dr. DFV's records nor did Dr. 
R. suggest there was any reason for 
emergent spinal surgery.  We feel the 
surgery in October of 1992 was not 
indicated and has led to the difficulty 
in which the veteran now finds himself.  
It would be our opinion that the dramatic 
change that has occurred, that is taking 
him from someone whom we had cleared to 
do a light duty type of job with a 
medically stable status to someone who is 
requiring nursing care and the use of a 
wheelchair, and is unable to work, with 
which we would now agree, is the result 
of the surgery itself.

3.  In terms of treatment at this point 
he may very well require lumbar fusion 
but absent the operation that was done at 
the Veteran's Hospital this would not 
have been indicated, and still has a very 
guarded prognosis.  There is probably not 
very much else, however, to offer him at 
the present time for attempts to relieve 
his symptoms.

4.  Objective findings at this time that 
are industrially related are the findings 
of multilevel degenerative disc disease, 
as noted in our May 1991 report.  There 
is no evidence of lumbar radiculopathy of 
any significant degree, both on 
electrodiagnostic testing at the 
Veteran's Hospital and currently.  

His current recommendation for any 
further surgery would be on his 
subjective pain complaints and the 
postoperative changes that have occurred 
as the result of the Veteran's hospital 
surgery in 1992.

5.  In terms of nonindustrial symptoms 
this would be based on the legal 
ramifications of separating the end 
result of the surgery from the pre-
existing problems prior to the surgery 
that we had noted.  It is our opinion 
that there are now findings that are the 
result of the Veteran's Hospital surgery.

6.  We would clearly agree that this is a 
failed back surgery.

7.  It is uncertain at this point whether 
multilevel fusions and decompressions 
would alleviate his symptoms.  It would 
be our opinion that there is probably not 
much else to offer him, and this surgery 
could potentially get him back to the 
level he was at before his first surgery.  

This is, however, not going to cure 
veteran's symptoms.  He will continue to 
have severe back pain complaints for the 
rest of his life.  This is based not only 
on the degenerative changes but also on 
the significant psychological factors 
that are at play that predispose him to 
chronic pain and will not be alleviated 
by any type of surgical intervention.  It 
is foolhardy in our opinion, to think 
that surgery can fix his chronic pain 
complaints.


8.  He is a guarded candidate, as noted 
above, for surgery, and an attempt to 
stabilize the destabilized levels as the 
result of the Veteran's Hospital surgery.  
The prognosis, however, is poor.

9.  In terms of permanent restrictions at 
this point he is totally unable to work.  
This is a distinct difference from our 
impression of May, 1991.  In terms of 
physical limitations at this point they 
are so severe that it would be 
impractical for him to attempt any kind 
of return to the work place.

It was noted that unfortunately this is one of the very 
complex situations that has come to pass, and it is our sense 
that it is in large part the result of undertaking a surgery 
that was almost doomed to failure to begin with.  The veteran 
has chronic pain and psychological problems as well as 
physical problems that in their entirety made treatment of 
his symptoms extremely difficult and made curing of his 
complaints essentially impossible.  It was noted that his 
frustration led to his decision to seek surgery elsewhere 
which turned out to be the mistake that was feared. 

In a December 1993 private medical statement it was noted 
that he reviewed his chart dictation concerning the veteran.  
He noted that if correct, the veteran's original injury dated 
back to 1988 when he had an industrial injury at the time 
while working for a construction company.  He had an SIIS 
claim open at the time which was eventually closed.  He had a 
progressive pain and disability following closure of the 
claim and apparently SIIS refused to reopen his claim.  It 
was noted that the veteran told a physician that he became 
"desperate' and eventually was treated surgically through 
the VA system in 1992.  Also, it was noted that he had not 
done well with his surgery.  It was noted that under the 
circumstances, there was little else that could be done to 
rectify the situation.  The private physician noted reviewing 
the report by two other physicians. 

The veteran was hospitalized by VA from January 20, to 
February 4, 1994.  It was noted as history that he had 
chronic low back pain.  In August of 1988, he fell five feet, 
injuring his back, and had had low back pain since.  He 
underwent a laminectomy in October of 1992.  Films suggested 
L4-5 and L5-Sl levels without resolution of his pain.  The 
veteran said that the pain was sharp in his low back and 
radiated down his hips and bilateral thighs.  It was noted 
that he was taking medication which helped to relieve the 
pain.

On physical examination motor strength was full, 5/5 
throughout all extremities. Sensory examination was 
subjective, with decreased pinprick below the knees 
bilaterally.  Reflexes were diminished throughout and toes 
were downgoing bilaterally.

While hospitalized the veteran noted that he was restricted 
to a wheelchair, secondary to pain on standing and walking.  
It was noted that a nuclear medicine bone scan performed in 
January 1994 showed the suggestion of an enhancing area of 
the L5 lamina.  Further investigation was performed and was 
compared to the CT myelogram performed in April of 1993.  The 
CT of his lumbar spine in April 1993 showed what appeared to 
be spondylolisthesis of the L5 pedicle which appeared to be 
reconfirmed in the current MRI of his lumbar spine, performed 
in January 1994.  It was noted that the veteran was placed in 
a cast of his torso which extended from his iliac crest up to 
his lower chest in order to add support and allow for healing 
of his L5 bony defect.  The veteran was discharged to home 
and was instructed to return to the Neurosurgery Clinic in 
six to eight weeks.  He was to wear this body cast for six to 
eight weeks.

The veteran was hospitalized by VA from July 14, 1994 to July 
18, 1994.  He was admitted for consultation and potential 
work up of his low back and lower extremity pain.  It was 
noted as history that he originally injured his back in 
August 1988 and underwent low lumbar laminectomy in 1992.  He 
had some improvement in his back pain after the surgery, but 
soon thereafter, the pain returned and worsened to the point 
that he was unable to walk.  He had been wheelchair bound 
since.  

The veteran had had a body cast placed in January and 
February of 1994, at which time, he did have some improvement 
to the point where he was ambulatory; however, over the 
course of the second month the brace loosened, his pain 
returned and he was forced to get back into the wheelchair.  
At that time, he could only take one of two steps before 
collapsing, per his report.  It was noted that he had had 
extensive work up of this low back pain and had had numerous 
opinions from VA physicians as well as from outside 
physicians.  He came to the hospital primarily for further 
opinions regarding fusion.  While giving his history, the 
veteran seemed to be very much in favor of fusion.  He took 
medication for pain.  

On objective examination the veteran was described a well-
groomed, healthy, and robust appearing individual who was in 
no distress, sitting in a wheelchair.  He was afebrile with 
normal vital signs.  His physical examination was essentially 
normal.  Neurologic evaluation revealed him to be alert and 
oriented times four, interactive and pleasant.  Motor testing 
showed he had normal bulk and tone throughout all muscle 
groups with excellent strength in his upper and lower 
extremities.  He was unable to stand or walk secondary to his 
pain.  Sensation was decreased in his feet bilaterally below 
the ankles and also somewhat below the knees in a non-
dermatomal distribution.  Reflexes were 2+ and symmetrical in 
the upper extremities, 2+ at the knees, 1+ and symmetrical in 
the ankles.  His toes were downgoing. 

It was noted that a review of neuroradiological studies and 
plain X-rays including flexion/extension of the lumbar spine 
were without significant abnormality except for laminectomy 
defects.  There was no movement noted.  MRI as well as a 
recent CT myelogram was also reviewed which in addition to 
revealing old postoperative changes, showed a small pedicle 
defect at L5 on one side.  There was no impressive stenosis, 
foraminal or otherwise at any level noted.  The bones in 
general were intact.  Impression was mechanical low back pain 
and failed back surgery syndrome.  Extensive work up for this 
pain revealed no significant pathology. 


The veteran's hospital course was noted to be essentially 
uneventful until medical discussions and recommendations with 
him.  It was noted that following a review of the veteran's 
films it was concluded medically that the veteran would most 
likely not benefit from lumbar fusion.  When these 
recommendations were discussed with the veteran, his pleasant 
demeanor soon turned fairly hostile.  He was very upset at 
having come to receive this sort of opinion.  He demanded to 
leave at once before he was actually seen by the orthopedic 
staff physician.  When it was explained to him that he was 
here only for an opinion and that surgery would not be 
performed at this time even if it were recommended, he became 
further disgusted and stated that this not what he had been 
told.  He was under the impression that surgery would be 
performed at this juncture. 

It was noted that in any case the veteran on more than one 
occasion played the two consultative services against each 
other, claiming one had told him one thing, while the other 
told him something different.  Prior to discharge, the 
veteran requested that he be given a month's prescription for 
Oxycodone as well as a prescription for a home health aid.  
It was not felt that the home health aid was necessary and it 
was thought that he should obtain that through his primary 
physician back in Reno; however, he was given a small supply 
of pain medicine for the trip home.

It was noted that the veteran was discharged in stable 
condition with the recommendation that he could benefit from 
fitting for "TLSO" brace, but that we would not make this a 
hard and fast recommendation.  He was to decide with his 
physicians in Reno.  After the veteran's discharge, it was 
noted by one of the psychiatrists, that the veteran had 
misrepresented himself on more than one occasion while at the 
hospital.  

A March 1995 VA examination report shows that the veteran had 
chronic low back pain.  He noted it started when he had 
fallen off a roller and landed on his back at work in 1988.  
He noted that he was sent to a pain clinic by SIIS, retrained 
to be an engineer but was able only to work fewer than 2 
hours a day and was thus terminated from this job.  His claim 
was closed and was currently in litigation.  

He noted that neurosurgeons here (Dr. DFV) recommended spinal 
fusion, and that in San Francisco an orthopedic surgeon 
agreed, but was not available for the surgery, and some 
different surgery was done.  The veteran stated he needed a 
fusion but it was noted that the records indicated it was too 
dangerous.  He also had a recent work-up at Portland which 
showed no instability in his lower spine.  He claimed that 
recent work-ups had shown multiple fractures in his vertebral 
column and that they were working their way up.

The veteran stated that he had to have someone with him 24 
hours a day due to the pain.  He stated that he could not 
walk more than 10 feet.  He needed help in and out of the 
tub, cooking and cleaning.  He currently lived on Social 
Security Disability which he had had since June 1990.  He was 
on methadone which gave him partial pain relief and was 
prescribed through the pain clinic at this VAMC.

On objective examination the veteran was noted to be in a 
wheelchair.  His legs at the knees had strength of only 2/5 
to either flexion or extension at the knee joint and there 
was a feeling of hesitation when he moved his legs.  Patellar 
deep tendon reflexes (DTRs) were critically suppressed.  When 
asked to walk, he struggled to his feet holding onto the 
examination table and was able to take 2 steps forward and 
then 2 steps backward.  Although appearing fatigued halfway 
through, he was able to make it back to his wheelchair 
without falling.  

Specific evaluation information noted that there were 
posterior protrusions at L3-4, L4-5 and L5-S1 on CT 
myelogram.  Postoperative changes were noted at L4-5 and L5-
S1.  Therefore, these were the levels involved.  Impairment 
was partial.  As the veteran was essentially wheelchair 
confined and tended to hesitate, determination of level of 
function was difficult.  At the ankles he had 3+/5+ 
dorsiflexion and 4+/5+ plantar flexion.  It was noted the 
veteran was wearing a hard plastic brace around his torso.  

The MRI showed multilevel degenerative disc disease.  Results 
from neurosurgery evaluation April 1, 1994, at Palo Alto were 
in the chart.  On the present admission he had a CT scan, 
nuclear scan and MRI study.  
The only finding of interest was possible inflammatory 
reaction at this region.  This was felt to be arthritic 
changes with inflammation reaction.  No radiculopathy was 
noted.  Psychiatric evaluation showed the pain was more deep 
seated and any surgical intervention without absolute 
indication was unjustified.  The veteran noted that he 
obtained some benefit from his removable plastic splint that 
he wore over his torso.  Diagnosis was chronic pain syndrome 
with lack of confirming evidence on objective study as the 
cause of the pain.  

It appeared that this veteran's underlying diagnosis was 
chronic pain syndrome with significant psychological overlay.  
It was noted he was confined to a wheelchair and range of 
motion testing could not be done and therefore such 
examination was not informed.  

In November 1995 the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  It was argued that the veteran not only 
developed the onset of additional disability at the time of 
VA back surgery in October 1992, but also there was an 
aggravation of a preexisting disability that developed on 
account of the surgical procedure undertaken at that time.  
The veteran noted that prior to his back surgery in October 
1992, he had pain only going down one leg and was able to 
walk with a cane.  He could walk and endure sitting.  He 
indicated that following the surgery, he was wheelchair 
bound.

A December 1997 VA orthopedic examination report shows that 
the claims-file had been reviewed extensively as well as 
other medical records from the Reno VAMC, and additional 
files about aid & attendance which the veteran had provided 
at the time of the examination.

It was noted as present medical history (subjective 
complaints) that the veteran presented in a wheel chair, and 
stated that he had been unable to ambulate since 1993.  He 
complained of pain in his lower back and weakness of both 
lower extremities.  He reported that he had an industrial 
accident in October 1988 in which he had fallen with 
resultant chronic low back pain and weakness of his 
extremities.  

In October 1992 he had a laminectomy at the Palo Alto VAMC 
with some improvement which was only transient.  He continued 
to deteriorate with increased pain and weakness.  He was 
adamant that the neurosurgeon in Reno (Dr. DFV) had 
recommended spinal fusion, but the laminectomy did not 
include this procedure.  He again was adamant that he 
"failed this back surgery" because the correct procedure 
had not been done.  

Due to increased pain and weakness the veteran was placed in 
a body cast at the Palo Alto VAMC in January 1994, but he was 
unable to tolerate the cast for the prescribed time frame.  
He had consulted various physicians about the possibility of 
further surgery, but reported that he had been told surgery 
would not work at that point in time.  Currently, the veteran 
complained of weakness and pain in his lower back, legs and 
some increased weakness in his arms.  He described his pain 
as both dull and sharp, bilateral from the buttocks through 
both legs to his toes.  He stated that he must have an 
attendant at home to assist with activities of daily living.  
He had been disabled from his work in construction since 
1990.

On objective examination the veteran was unable to stand or 
participate in range of motion examination of his lower 
extremities to evaluate the spine.  He was in no acute 
distress during the very limited examination.  No muscle 
twitching or spasms were noted in the lower extremities and 
there was no evidence of muscle wasting of the upper thigh or 
calves bilaterally.  The limited nature of the examination 
secondary to the veteran's immobility did not allow for 
goniometer readings.

It was noted that since this case was very complex and 
required consultation with two other physicians, the examiner 
at that time was unable to comment further without bilateral 
lower extremity EMG and MRI of the lumbar spine.  He 
recommend that these tests and the veteran be sent to a 
specialist in back orthopedics.  The examiner would summarize 
the findings of the 3 physicians after the examination and 
conclusions of the orthopedic specialist.


An addendum noted that an MRI of the lumbar spine revealed 
prior laminectomy at L 4-5 and 5-S1, broad-based bulging and 
spurring causing lumbar foraminal narrowing, mild broad-based 
bulging of the 4-5 disk with mild L4 foraminal narrowing, 
diffuse bulging and facet changes causing moderate to severe 
central stenosis at the 3-4 level with moderate L3 foraminal 
narrowing and left sided protrusion of the T11-12 disk.

EMG & nerve conduction velocity testing indicated absence of 
acute denervation potentials primarily in the right extensor 
hallucis longus, tibialis posterios and tibialis anterior 
muscles; normal EMG of the left lower extremity and remote 
right L4-5 and L5-S1 lumbar radiculopathy consistent with 
results of the right lower extremity.  The EMG was not 
consistent with an acute right sided lumbar radiculopathy.

Consultation results indicated that a local neurologist was 
consulted for his review of this case; however, the veteran 
refused to see this specialist.  It was noted that since the 
remand requested a psychiatrist, surgeon and orthopedist 
review the case, a local surgeon would be asked to examine 
the veteran and provide his conclusions. 

A January 1998 VA psychiatric evaluation report shows the 
examiner took in excess of eight hours to review the 
veteran's claims file and the examination took two hours.  
Following the examination the claims file was again reviewed.  
On examination the veteran did not appear to be experiencing 
any overt pain throughout the period of the two hour 
examination.  It was noted this however may not be unusual 
with veteran's with chronic pain on chronic pain medication 
such as methadone.  Pertinent diagnosis on Axis I was pain 
disorder associated with both psychological factors and a 
general medical condition.  Axis II was no diagnosis.  Axis 
III revealed chronic pain syndrome of lumbar spine with 
radiation of pain into bilateral extremities.  

Axis IV revealed psychosocial and environmental problems.  
The veteran currently gained support from his parents and 
children.  Additionally, he received medical care and 
attention from a visiting nurse.  No educational problems 
were identified.  

He had significant occupational problems with chronic 
unemployment since initial back injury in 1988.  No current 
housing problems or other social problems were identified.  
The veteran had economic problems with inadequate finances.  
His inadequate income was primarily due to chronic 
unemployment.  He was receiving some disability benefits.  
The veteran had no overt problems with access to health.  
Other psychosocial stressors were predominantly related to 
the veteran's efforts to seek disability benefits.  These 
efforts were not outside the realm of normality for an 
individual who presented with his condition.  This produced a 
rather stressful environment both with health care providers 
as well as agencies which supervise and provide disability 
benefits within the Social Security system, industrial 
workplace, insurance system and VA.

The psychiatric examiner noted that specifically regarding 
the veteran's psychological condition, he clearly met the 
criteria for a pain disorder associated with both 
psychological factors and a general medical condition.  On 
multiple studies the veteran had had demonstrable lumbar and 
thoracic vertebral disease process.  Secondarily, through 
this lumbar disease, surgery was performed in 1992 and was 
clearly delineated in the patient's record.  

Subsequent to this surgery, the veteran had had increased 
pain complaints.  It was the opinion of the medical examiner, 
however, that the veteran's level of disability, as far as 
work function, was affected to some degree with further 
disability following surgery.  It was noted that it should be 
recognized that the veteran was complaining of inability to 
work and chronic pain radiating down his left leg prior to 
the surgery.  Following surgery however he developed 
bilateral leg pain and was now in a wheelchair. 

It was noted that whether or not the veteran's pain syndrome 
would have continued to the point where he would be in a 
wheelchair without surgery was difficult to discern.  In was 
the medical examiner's opinion there were both psychological 
factors as well as the existing general medical condition, 
which played important roles in the veteran's onset, severity 
and exacerbation and maintenance of his pain.

It was noted that as was outlined by the SpineCare clinic, 
psychiatric evaluation, the
veteran had significant historical factors that would tend to 
cause a predisposition to pain and disability.  The 
predominant psychiatric evaluations provided the veteran 
clearly indicated that there was a psychiatric component to 
the patient's pain complaints.  It was for this reason, that 
the SpineCare Clinic felt that a surgical intervention of the 
patient's pain complaints would be contraindicated.  It was 
noted as important to recognize that the veteran's 
psychiatric contribution to his pain disorder was not a 
faked, intentional or malingering form of pain complaint, but 
rather a deep seated, non-deliberate psychological weakness 
that tends to feed into chronic medical disorders, especially 
in chronic pain disorders.

It was the opinion of the psychiatric medical examiner that 
it was at least as likely as not that the additional 
disability suffered by the patient, including an exacerbation 
of his psychological dysfunction contribution, was a result 
of the patient's surgery in 1992.  On a thorough review of 
the medical records, it was the opinion of the psychiatric 
examiner that the procedure was indicated and was 
appropriate, however, the fact that the surgery was performed 
gave the weak psychological structure of this patient an 
anchor in the psychological foundation of his complaints, 
"that I was damaged by the surgery."  

The psychiatric examiner noted that whether or not the 
surgery actually exacerbated the physical condition resulting 
in exacerbation of pain was doubtful in his opinion, however, 
he would defer to the opinion of the surgeon and other 
consultants on this case.  It was noted that in individuals 
such as the veteran that no definitive opinion can be 
considered exact.  He recommended that the veteran be placed 
in a long-term inpatient facility for rehabilitation with 
intensive physical therapy, psychiatric and psychological 
counseling and treatment focused on recovery and 
rehabilitation.  He predicted that the veteran may have a 50 
percent change of improvement with such a program.  He 
strongly advised against any further surgical interventions 
without a specific and dire physical condition or 
deterioration of physical condition dictating that a surgical 
intervention be performed.


The psychiatric examiner noted that it was unlikely, in his 
medical opinion that the veteran would ever return to any 
meaningful self-supporting employment no matter how good or 
expert the surgical intervention or psychiatric/physical 
therapeutic intervention.  The psychiatric examiner noted 
that he would tend to weigh approximately 70 percent of the 
veteran's current dysfunction to the injury of 1988 and its 
sequela.  Approximately 30 percent of the exacerbation of his 
pain problem would be attributable to psychological factors 
secondary to the surgery in 1992. 

A report of a special VA examination in March 1998, noted 
findings in the December 1997 examination along with an 
addendum referring to diagnoses as post lumbar laminectomy 
L4/5, L5-S1; defused, degenerative osteoarthritis of the 
lumbar spine at L4/5, L5-S1 involving both the set joints and 
disc spaces and spinal canal stenosis as a result of his 
degenerative osteoarthritis at these levels.

The examiner's discussion noted that the veteran had had a 
prior laminectomy at L4/5 and L5-S1, and did not undergo 
spinal fusion at this level at the time of his original 
surgery.  There was no indication in this veteran's history 
or physical findings, or review of his chart that would 
indicate to this examiner that the veteran required a lumbar 
fusion, and his present complaints were not a result of his 
lumbar spinal surgery performed by the Veterans Hospital in 
1992.  He noted that it was not likely that any of his 
present symptoms were a result of this surgery.  

His present complaints were due to his lumbar degenerative 
osteoarthritis and disc degenerative disease which 
necessitated his 1992 surgery.  Furthermore, it was noted 
that the veteran had absolutely no need, that the examiner 
could see, for wheelchair ambulation since he was not 
unstable in his spine.  Therefore he was certainly able to 
stand in the erect position and walk since he had good 
musculature in his lower extremities, and an EMG which was 
essentially normal showed no deficit that would preclude him 
from ambulation.


An addendum noted that the claims file was extensively 
reviewed at the time of the examination.  In addition the 
summarization of the consultations by the examiner noted 
consulting with the neurosurgeon, the orthopedic surgeon, as 
well as consulting the excellent review and summary of the 
psychiatrist. 

It was noted that the examination was essentially consistent 
with the examination of the orthopedic surgeon.  The examiner 
noted that he had also reviewed the MRI of the lumbar spine 
and the results of the bilateral lower extremity 
electromyography.  He noted it was not consistent with an 
acute right-sided lumbar radiculopathy which was consistent 
with the physical examination.  The MRI did show many 
indications of foraminal narrowing, mild broad-based bulging 
of the L4-5 disk, stenosis at the L3-4 level, moderate L3 
foraminal narrowing, and also left-siding protrusion at the 
T11-12 disk.

It was noted by the examiner that in answer to the specific 
questions posed by the RO concerning the veteran and based on 
his examination and the results of his consultations, he 
would say that there was minimal if any additional disability 
from the surgery done by the VA Hospital on the veteran's 
back.  It was noted that the veteran actually showed 
improvement in his condition for about two months following 
the operation in October 1992.  He did not think the current 
disability was the result of the operation in that there was 
no indication of any immediate injury to any of the nerve 
structures during the operation.  He noted that it was at 
least as likely as not that the veteran's present 
symptomatology was not a result of the operation done in 
October 1992.  


Criteria

Pursuant to 38 U.S.C.A. § 1151, VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances: 

Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation awarded under any of the laws 
administered by the VA, or as the result of having submitted 
to an examination under any such law, and not the result of 
the veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (Court) declared invalid the provisions 
of 38 C.F.R. § 3.358(c)(3) (1994), requiring VA fault or 
accident prior to recovery under 38 U.S.C.A. § 1151.  Gardner 
v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., Gardner 
v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 
115 S. Ct. 552 (1994).  In December 1994, the United States 
Supreme Court held that VA is not authorized by § 1151 to 
exclude from compensation the "contemplated or foreseeable" 
results of non negligent medical treatment, as was provided 
by 38 C.F.R. § 3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision. Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the "fault" requirement which was struck down by the 
Supreme Court. 38 C.F.R. § 3.358(c)(1) provided that "[i]t 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  




Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997.  All 
claims for benefits under 38 U.S.C.A. § 1151, which govern 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97.


The Board points out that, when all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports a claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The first determination that must be made with regard to a 
claim is whether it is well grounded.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  There must be evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  In general, in 
order for a claim for compensation under the provisions of 38 
U.S.C.A. § 1151 to be well grounded, there must be competent 
evidence of additional disability which resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination by VA.

The veteran injured his low back in 1988.  After being 
treated by non-VA health care professionals and, apparently, 
not obtaining complete relief, he sought treatment from VA.  
In October 1992, a lumbar laminectomy was performed at a VA 
facility.  The veteran claims that he has additional 
disability as a result of the laminectomy.  He contends that 
neurosurgeons recommended spinal fusion and that an 
orthopedic surgeon agreed, but was not available for the 
surgery, and that a different surgical procedure was done in 
1992.

In August 1997, the Board noted that there was medical 
evidence suggestive of additional disability which may have 
resulted from aggravation of an existing injury suffered as a 
result of surgical treatment by VA in the report of a 1993 
comprehensive evaluations.  After reviewing the foregoing 
evidence, the Board concluded that the veteran's claim was 
well grounded.  




If the veteran satisfies the initial burden of setting forth 
a well grounded claim, VA is required to assist the claimant 
in developing facts pertinent to that claim.  In this regard, 
the Board in August 1997 remanded this case to the RO for 
additional development of the evidence including an 
examination by a board of at least three appropriate 
specialists, to include a psychiatrist and surgeon, to 
determine whether there is additional disability from 
treatment performed by VA and, if so, whether the additional 
disability is actually the result of such treatment.  That 
development having been completed the case was returned to 
the Board for appellate review.  

The Board notes that the requested opinions based upon 
comprehensive examination with diagnostic work-up are 
adequate for purposes of determining the issue on appeal.  
There is no indication that there are additional outstanding 
records which VA has not attempted to obtain.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist him as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The question in the case is whether there was a worsening of 
any of the veteran's underlying pre-surgical spinal 
disabilities or additional organic orthopedic and neurologic 
conditions and/or worsening of his pre-surgical chronic pain 
disorder as a result of surgery by VA in October 1992.  

The Board's review of the voluminous record shows that the 
veteran appeared at the VAMC in October 14, 1992 for further 
neurosurgical work-up and possible surgery for his chronic 
low back pain.  He complained of persistent pain for the past 
four years from an industrial accident in 1988.  He reported 
numbness and weakness in both legs and pain radiating from 
the buttocks to the thighs to feet due to a recent fall.  





Importantly, the Board notes that the pre-October 1992 VA 
hospitalization record as noted in the evidence above 
essentially reflected the presence of low back pain secondary 
to degenerative joint disease, multilevel degenerative disc 
disease, intervertebral canal stenosis, primarily at L5-S1, 
lumbar spondylosis with severe disk degeneration at L5 with 
bilateral L5 radiculopathy and psychological factors 
affecting physical illness.  There was also evidence showing 
the veteran was pain inhibited, walked with a cane and 
demonstrated marked limitation in range of motion.  Because 
of the severe complaints of back pain, lumbar facet blocks 
were performed.  

Private medical specialists in May and September 1992 
essentially indicated that in view of the diagnostic studies 
demonstrating rapid deterioration of the veteran's spine over 
the recent years than would ordinarily be expected, 
aggressive surgery including decompression of the veteran's 
bilateral L5 roots and fusion at L5 should be considered 
rather than continue a conservative program as earlier 
recommended by the private medical specialists.  Physicians 
from SpineCare opined that it was highly unlikely that there 
would be significant long-term relief, given the great risk 
involved, in carrying out multilevel spinal fusion for 
discogenic problems. 

VA hospital admission physical examination in October 1992 
revealed a well developed and well nourished individual in no 
acute distress.  Neurologically, the veteran's pain appeared 
to be out of proportion for the activity.  Motor examination 
revealed normal bulk and tone with a great deal of give-way 
weakness in all groups.  When he was pushed he had 5/5 in all 
muscle groups.  Sensory examination was decreased to 
sensation, bilaterally in the entire leg.  Deep tendon 
reflexes were 2 plus throughout except for the ankles.  They 
were 1 plus bilaterally.  He was able to walk on his heels 
and toes and did have positive straight leg raising, 
bilaterally. Impression at the time of admission was low back 
pain and what appeared to be L5 radiculopathy.

While hospitalized the veteran underwent an MRI scan which 
revealed that he did have bilateral neuroforaminal narrowing 
with the L5 nerve root.  The films showed no evidence of 
spondylolysis.  It was essentially decided that a fusion was 
not indicated.  However, after a careful review of all the X-
rays, CT and MRI scans, the VA neurosurgeons found that the 
veteran was suffering from lateral recess stenosis 
bilaterally with compression of both L5 nerve roots.  Based 
on these clinical findings, the VA neurosurgeons determined 
that the veteran would benefit from surgical decompression.  
On October 23, 1992, VA physicians performed a partial L4 and 
L5 laminectomy with release of the lateral recess, medial 
facetectomy and foraminotomy at L4-L5.  The medical records 
also document that the veteran was informed of the nature of 
the proposed surgical procedures, as well as the indications, 
associated risks, complications or side effects, and 
reasonable alternatives, but still consented to the 
operation.

No intraoperative complications were noted.  The veteran 
tolerated the procedure well and was taken to the recovery 
room in stable condition.  His postoperative course was 
basically unremarkable.  At hospital discharge, he was noted 
to be ambulating without assistance and felt markedly 
improved and happy with the surgical results.  His condition 
was stable.  

Following discharge from the October 1992 VA hospitalization, 
a private medical opinion by an orthopedic surgeon in 
November 1992 based upon his review of the evidence noted 
that he found no evidence in the medical records of a 
worsening of the veteran's condition.  This was based on the 
fact that EMGs continued to be normal and there were no 
anatomically based neurologic findings or symptoms.  He 
agreed with another physician that there was an anatomical 
basis for the veteran's pain, and that was a result of 
internal disc disruption and degeneration at 5-1 along with 
foraminal stenosis bilaterally at 5-1.  He noted that 
previous examiners recommended against surgery and this 
seemed to have been based upon veteran's abnormal pain 
behavior and psychiatric factors which made him a poor 
candidate for surgical treatment.  

However, in some cases after a prolonged effort to treat the 
pain behavior and psychiatric problems, if there was no 
improvement in the patient's functional capacity, it became 
reasonable to consider the surgical treatment of the 
underlying physical disorder.  

The medical opinions and statements from private orthopedic 
physicians in late 1993 suggest that the VA surgery in 1992 
resulted in destabilization of levels of the veteran's spine 
as well as an increase in complaints of severe back pain 
associated with a psychiatric disability classified as 
psychological factors affecting physical illness. 

Significantly, the Board points out that during a period of 
VA hospitalization in July 1994, it was noted that a review 
of neuroradiological studies and plain X-rays including 
flexion/extension of the lumbar spine were without 
significant abnormality except for laminectomy defects.  
There was no movement noted.  MRI as well as a recent CT 
myelogram were also reviewed which in addition to revealing 
old postoperative changes, showed a small pedicle defect at 
L5 on one side.  There was no impressive stenosis, foraminal 
or otherwise at any level noted.  The bones in general were 
intact.  Extensive work up for pain revealed no significant 
pathology.  The impression reflected mechanical low back pain 
and failed back surgery syndrome. 

Moreover, the Board points out that a March 1995 VA special 
orthopedic examination including a CT scan, nuclear scan and 
MRI study of the low back, shows the only finding of interest 
was possible inflammatory reaction at this region.  This was 
felt to be due to arthritic changes with an inflammation 
reaction.  No radiculopathy was noted.  Psychiatric 
evaluation showed the pain was more deep seated and any 
surgical intervention without absolute indication was 
unjustified.  Diagnosis was chronic pain syndrome with lack 
of confirming evidence on objective study as the cause of the 
pain.  It appeared that the veteran's underlying diagnosis 
was chronic pain syndrome with significant psychological 
overlay.


The subsequent special VA orthopedic and neurologic, and  
surgical consultations undertaken with examination and review 
of the pertinent evidence in the claims file clearly show 
from an organic orthopedic and neurologic standpoint there is 
no indication in the veteran's history or physical findings, 
or review of his chart that he required a lumbar fusion.  
Moreover, his present complaints were not shown to be the 
result of his lumbar spinal surgery performed by VA in 1992.  
His present complaints were shown to be due to his lumbar 
degenerative osteoarthritis and disc degenerative disease 
which necessitated his 1992 surgery.  

Furthermore, the Board notes the examiners have commented 
that the veteran had absolutely no need for wheelchair 
ambulation since he is not unstable in his spine.  He 
therefore was certainly able to stand in the erect position 
and to walk since he has good musculature in his lower 
extremities.  A recent EMG was essentially normal and showed 
no deficit that would preclude him from ambulation.  

The Board points out that the bulk of the voluminous medical 
record with special VA and private examinations, medical 
opinions, and diagnostic work-ups fail to clinically document 
the presence of additional organic orthopedic and/or 
neurologic pathologic process or aggravation of pre-surgical 
organic spinal disability resulting from spinal surgery by VA 
in October 1992.  The VA examiner summarizing the 
consultation findings was merely stating that there was no 
indication of any injury to the nerve structures during the 
October 1992 operation causing an organic orthopedic or 
neurologic basis for the veteran's symptoms.  Such finding is 
clearly supported by the record.

The veteran presently maintains that he has additional 
organic spinal disability because a spinal fusion was not 
performed by VA in October 1992.  The Board notes the Court 
has held that while a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

However, the Board notes that the examiner's summary noted 
that in addition to the special VA orthopedic and neurologic 
surgical consultations, a special VA psychiatric consultation 
was undertaken with examination and extensive review of the 
claims file.  It was the opinion of the psychiatric medical 
examiner that it was at least as likely as not that the 
additional disability suffered by the veteran, including an 
exacerbation of his psychological dysfunction contribution, 
was a result of the patient's surgery in 1992.  The 
psychiatric examiner noted that he would tend to weigh 
approximately 70 percent of the veteran's current dysfunction 
to the injury of 1988 and its sequela.  Approximately 30 
percent of the exacerbation of his pain problem would be 
attributable to psychological factors secondary to the 
surgery in 1992.  In his opinion it was doubtful that the 
surgery in 1992 actually exacerbated the physical condition.  

Moreover, the Board finds that the private and VA medical 
evidence of record uniformly tends to suggest discernable 
findings of additional disability resulting from VA surgery 
in October 1992 based on aggravation of an existing pre-
surgical psychiatric process more appropriately diagnosed as 
a pain disorder associated with psychological factors 
affecting a medical condition.  The veteran's representative 
likewise appears to primarily argue as much.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 based on additional organic orthopedic 
and/or neurologic spinal disability or aggravation of spinal 
disability as a result of spinal surgery by VA in October 
1992. 

In view of the evidence of record the Board also notes that 
the evidence supports the grant of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
based on aggravation of a pre-surgical psychiatric process 
appropriately diagnosed as a pain disorder associated with 
psychological factors affecting a medical condition resulting 
from VA surgery in October 1992.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on additional organic 
orthopedic and/or neurologic disability or aggravation of a 
pre-surgical spinal disability as a result of VA spinal 
surgery in October 1992 is denied.  

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on aggravation of pre-
surgical psychiatric process appropriately diagnosed as a 
pain disorder associated with psychological factors affecting 
a medical condition resulting from VA back surgery is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

